UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1027


AUBREY LEON DICKSON, SR.,

                Plaintiff – Appellant,

          v.

MARYLAND NATIONAL PARK PLANNING COMMISSION,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Robert W. Titus, District Judge.
(8:09-cv-01429-RWT)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aubrey Leon Dickson, Sr., Appellant Pro Se.      Jared Michael
McCarthy, MARYLAND NATIONAL CAPITAL PARK & PLANNING COMMISSION,
Riverdale, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aubrey Leon Dickson, Sr., seeks to appeal the district

court’s orders granting the Defendant’s motions to dismiss, or

in the alternative, for summary judgment and denying Dickson’s

second motion to amend or alter judgment.                We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 This appeal period

is “mandatory and jurisdictional.”                 Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,    264       (1978)   (quoting      United   States    v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s orders were entered on the docket

on October 13, 2009 and November 25, 2009.                The notice of appeal

was filed on December 31, 2009.                 Because Dickson failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                     We dispense with

oral     argument   because        the    facts   and   legal    contentions      are

adequately      presented     in    the    materials    before     the   court    and

argument would not aid the decisional process.

                                                                         DISMISSED

                                            2